DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (process), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al. (US 2001/0047062) in view of Ferencz et al. (US 2007/0172662).
Regarding Claims 15-17, Zhou et al. (US’062) teach a coating comprising a carboxyl-functional polyester and a polymeric epoxy resin, wherein a first powder coating composition has a plate flow of between about 20 and 35 mm (Tables 1, 4, 5, P00, P30) and a second powder coating composition with flow of greater than 50 mm (Tables 1, 4, 5, C00, C30, C50; [0035-0037. 0044, 0049]). Additionally, US’062 teach that first and second polymeric binders are different (different compositions) and transition temperatures (Tg) overlap substantially with the recited range (Fig. 1); US’062 teaches different compositions (NPG polyester and 50% PDO polyester) with values of 67 C and 55 C and polyester/ epoxy hybrid powder coating with a Tg in the range of 50-60 C [0046. Also, US’062 provides evidence that Tg is a result-effective variable, known in the prior art to affect storage stability [0019]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the powder coatings to have a T-g within the recited range through routine optimization. 
US’062 teaches that different compositions can have substantially the same color (e.g. “slight yellow”) (Table 3). US’062 also teaches choosing pigments to impart a desirable color to a coated substrate [0029]. It would have been obvious to modify the compositions to have the same color as an aesthetic design choice. The limitations “sprayable,” “wherein the first powder coating composition upon application on a substrate forms a primer coating,” wherein the second powder coating composition upon application on the primer coating forms a topcoat thereon,” wherein the topcoat when applied . . . face coverage” recite intended use and are given little patentable weight for the claimed product and a powder coating’s potential for use as a primer depends at least in part on properties of a substrate, which is not a feature of the recited kit. Because US’062 teaches that the coatings have good adhesion to a metal substrate [0059], it is capable of being used as a primer.
US’062 fails to teach containers or a “kit.” Containers are notoriously well-known to contain substances, including powder coatings. It would have been obvious to a person of ordinary skill in the art at the time of invention to store first and second powder coating compositions (as optimized through the teachings of US’062) in separate containers, because it was notoriously well known at the time of invention to hold and/ or store substances like powders in containers. In addition, US’062 suggests that flow is a result-effective variable, known in the prior art to affect the zero shear melt viscosity of a base resin and is influenced by the reactivity of crosslinking agent with the polyester resins. Therefore, it would have been obvious to optimize flow to achieve a desired viscosity.  Moreover, it would have been obvious at the time of invention to store a collection of containers of powders, including a first powder with a first plate flow of no more than 40 mm and a second powder with a second plate flow of at least 40 mm, because US’062 suggests that various powders with various plate flows can be produced and are suitable for use as coatings. As for claim limitations “wherein the sprayable topcoat when applied to the sprayable primer coating and cured in a single step, without multiple heating cycles, results in a corrosion-resistant coating having a surface smoothness on the Powder Coating Institute (PCI) scale of at least 4,” “primer,” “sprayable,” “top coat,” and “edge coverage equal to at least 2% of face coverage” these limitations are functional and recite an intended use, which is given little patentable weight.
Although it should be accepted that because containers notoriously well-known, and thus obvious, to store materials, including powder coatings, in containers, evidence of Ferencz et al. (US’662) is further provided to show that it is obvious to provide sets, or “kits,” of powder coatings, which include powder coatings in containers (Claim 19). It would have been obvious to a person of ordinary skill in the art at the time of invention to provide the powder coating compositions of US’062 in containers as a kit, because US’062 suggests various powder coatings either to be used together or to provide a selection of powdered coatings with varied properties, and US’662 suggests providing powdered coatings in containers in a kit to have a set of powder coatings which are usable together.
Regarding Claim 18, as discussed in the rejection of Claim 15 above, US’062 suggests the recited powder coatings such that the claimed kit would have been obvious. The remainder of Claim 18 recites an intended use for a collection of powders in a process of producing a coating. The issue is whether the recited “kit,” a product, is obvious, not whether a process of using such a kit would have been obvious.
Regarding Claim 19, instructions were known to be supplied with kits at the time of invention. It would have been obvious to a person of ordinary skill in the art at the time of invention to supply instructions with a kit. See, for example, MPEP 2111.05, which recognizes that kits often include instructions: “The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art.”
As to what might be written or printed on a set of instructions, printed material, non-functional descriptive material is not patentable. “Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product,” and “where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals.” MPEP 2111.05. 
Response to Arguments
Applicant's arguments filed 22 April 2022 with respect to the rejection of Claims 15-19 under 35 USC 103 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Zhou only describes methods of synthesizing carbonyl functional polyesters with varying flow rates (Remarks, p. 8), Zhou does not only describe methods of synthesizing carbonyl functional polyesters with varying flow rates based on the content of glycol and 1,3 propanediol. As shown in the rejection, it teaches powder coatings including carboxyl-functional polyesters and other polymeric binders along with ranges of glass transition temperatures, color, and flow rate. Once there are powder coatings, storing those powder coatings in a collection of containers would be an obvious kit of those coating powders as it would be obvious to provide a collection of powder coatings to be used in a given or a plurality of intended uses with a variety of flows. 
In response to applicant's argument Ferencz et al.  does not teach a kit comprising a combination of features including both compositions and containers (Remarks, p. 8, first paragraph), Ferencz et al. is recited to show the obviousness of containers for powder coatings. It would have been obvious to contain first and second powder coatings (as optimized according to US’062) in containers, which in the aggregate form a kit for the reasons given in the rejection.
In response to Applicant’s argument that none of the cited references teach or suggest that first and second polymer binders are different and that both have a transition temperature of about 55 C to about 70 (Remarks, p. 8, first paragraph) US’062 teach compositions including different binders (Table 3; [0037]), some with transition temperatures within the recited range [0041], and a range of transition temperatures which substantially overlap the claimed range of glass transition temperature (Fig. 1). Additionally, it is obvious to optimize the glass transition temperature as a result-effective variable, known to affect storage stability [0041]. 
In response to applicant’s argument that Examiner must consider an intended use in a wherein clause (Remarks, p. 8, last paragraph through p. 9, first paragraph), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant has not shown that the recited intended use results in a structural difference between the recited powder coatings and the prior art powder coatings.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712